Case 7:19-cv-00863-EKD-JCH Document 80 Filed 12/04/20 Page 1 of 4 Pageid#: 404




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                                 )
      Plaintiff                                       )
                                                      )
        v.                                            )      CASE NO. 7:19-cv-00863
                                                      )
 ALAN W. BUZZARD                                      )
                                                      )
 and                                                  )
                                                      )
 BEN CALDWELL                                         )
                                                      )
 and                                                  )
                                                      )
 GREG GARDNER                                         )
     Defendants.                                      )


    PLAINTIFF TRAVIS WAYNE TOLLEY’S MEMORANDUM IN OPPOSITION TO
         DEFENDANT GREG GARDNER’S MOTION TO DISMISS (ECF 75)

                                       LEGAL STANDARD

        “A motion to dismiss can only be granted if there is no set of facts that would entitle

 plaintiffs to a verdict on the claims in issue. Applicable standards state that the facts alleged in

 the complaint are accepted as true.” Scheuer v. Rhoades, 416 U.S. 232, 236 (1974); Franks v.

 Ross, 313 F.3d 184,192 (4th Cir. 2002). “In addition, all reasonable inferences must be made in

 favor of plaintiffs. Johnson v. Mueller, 415 F.2d 354 (4th Cir. 1969); MacKethan v. Peat.

 Marwick. Mitchell & Co., 439 F. Supp. 1090 (E.D. Va. 1977). A claim has facial plausibility

 when the plaintiff pleads enough factual content that allows the court to draw the reasonable

 inference that the defendant is liable under the alleged claim.” Id. (citing Twombly, 550 U.S. at

 556)
Case 7:19-cv-00863-EKD-JCH Document 80 Filed 12/04/20 Page 2 of 4 Pageid#: 405




                                 ARGUMENT AND AUTHORITIES

 I.      MR. TOLLEY ALLEGED FACTS SUFFICIENT TO STATE A PLAUSIBLE CLAIM
         AGAINST DEFENDANT GARDNER IN COUNT TWO OF THE THIRD
         AMENDED COMPLAINT.

           Count Two of the Third Amended Complaint (“TAC”) alleges that defendant Gardner,

     acting jointly and in concert with the other defendants, violated Mr. Tolley’s Fourth

     Amendment rights by unlawfully detaining him. Mr. Tolley specifically alleged that defendant

     Gardner deliberately humiliated him during his detention. TAC ¶ 30 He also alleged that

     defendant Gardner, acting jointly and in concert with the other defendants, mocked and berated

     Mr. Tolley as they forced him to stand naked without justification. TAC ¶ 28 These facts are

     sufficient to state a plausible claim that defendant Gardner, acting jointly and in concert with

     the other defendants, unlawfully detained Mr. Tolley.


           Mr. Tolley alleged with particularity that Mr. Tolley was detained and kept naked long

     after the officers had secured the premises and he also alleged that there was no need to prevent

     Mr. Tolley from dressing. TAC ¶¶ 37 and 38 The question to be decided pursuant to La.

     County v. Rettele1 is whether "special circumstances, or possibly a prolonged detention”

     rendered Mr. Tolley’s detention unlawful. The Third Amended Complaint alleges both special

     circumstances (deliberately forcing Mr. Tolley to stand naked in the face of mocking and

     humiliation) and a needlessly prolonged detention. Thus, Count Two of the Third Amended

     Complaint states a plausible claim against defendant Gardner.


           Defendant Gardner asserts that he is entitled to qualified immunity, but provides no

     authority or grounds in support of his assertion. Since Rettele was decided in 2009, law-

 1     550 U.S. 609 (2009)

                                                   -2-
Case 7:19-cv-00863-EKD-JCH Document 80 Filed 12/04/20 Page 3 of 4 Pageid#: 406




  enforcement officers have been on notice that they may not needlessly extend detentions during

  the execution of search warrants and that they may not prevent subjects from dressing longer

  than necessary to protect their safety during the execution of search warrants.                 These

  prohibitions have been clearly established by the highest court of the land for more than a

  decade. Thus, defendant Gardner is not entitled to qualified immunity for the conduct alleged

  in the Third Amended Complaint.


 II.   MR. TOLLEY CONCEDES THAT THE ALLEGED FACTS ARE INSUFFICIENT
       TO STATE A PLAUSIBLE CLAIM AGAINST DEFENDANT GARDNER IN
       COUNT THREE OF THE THIRD AMENDED COMPLAINT.

       Mr. Tolley concedes that the facts alleged in Third Amended Complaint are currently

  insufficient to state a plausible claim against defendant Gardner in Count Three. Mr. Tolley

  requests that Count Three be dismissed without prejudice with regard to defendant Gardner.

                                          CONCLUSION

        For all of the above-stated reasons, Mr. Tolley prays that this Court will (i) overrule

 defendant Gardner’s motion to dismiss with regard to Count Two of the Third Amended

 Complaint and (ii) dismiss Count Three of the Amended Complaint without prejudice with

 regard to defendant Gardner.

                                      Respectfully submitted,

                                   TRAVIS WAYNE TOLLEY
                                         By Counsel


 By:    /s/ M. Paul Valois
        M. Paul Valois (VSB No. 72326)
        Counsel for Plaintiff
        JAMES RIVER LEGAL ASSOCIATES
        7601 Timberlake Road


                                                 -3-
Case 7:19-cv-00863-EKD-JCH Document 80 Filed 12/04/20 Page 4 of 4 Pageid#: 407




        Lynchburg, Virginia 24502
        Telephone: (434) 845-4529
        Facsimile: (434) 845-8536
        [Email: mvalois@vbclegal.com]


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of December, 2020, I electronically filed the foregoing
 Motion with the Clerk of this Court using the CM/ECF system, which will automatically send
 notice of this filing to all counsel of record.


                                                              /s/ M. Paul Valois




                                                  -4-
